Citation Nr: 1644319	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-02 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right leg disability

2.  Entitlement to service connection for degenerative disc disease, cervical spine.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for right knee patellofemoral syndrome.

5.  Entitlement to service connection for a right hip strain (claimed as a right hip injury).

6.  Entitlement to service connection for residuals, fracture of right elbow.

7.  Entitlement to service connection for ulcers (also claimed as a stomach condition).

8.  Entitlement to service connection for hemorrhoids.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from March 1972 to August 1977 and from October 1982 to May 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board further notes that the RO denied the Veteran's claim for entitlement to service connection for post-traumatic stress disorder (PTSD) in July 2011, and that in a January 2013 VA Form 9, the Veteran indicated that he was in disagreement with the denial of his claim for service connection for PTSD, in addition to the denial of other claims; this was interpreted by the RO as an NOD against the July 2011 denial of service connection for PTSD.  The RO sent the Veteran a letter in March 2013 explaining that PTSD was denied in July 2011 and why this NOD cannot be accepted as to that claim.  Since there is no indication that the Veteran ever filed a NOD with the March 2013 determination, the issue of the timeliness of the January 2013 NOD is not before the Board.  

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for a right leg disability, to include right knee patellofemoral syndrome, entitlement to service connection for degenerative disc disease of the cervical spine, and entitlement to service connection for a low back disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a right leg disability, other than right knee patellofemoral syndrome and a right hip strain.

2.  The Veteran does not have ulcers.

3.  The Veteran does not have hemorrhoids.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred or aggravated in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  Ulcers were not incurred or aggravated in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  Hemorrhoids were not incurred or aggravated in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3) ).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.
Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. 1154 (a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. 
§ 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. At 54.

Right Leg Disability,

Service treatment records show that the Veteran reported bilateral leg pain and was diagnosed with shin splints during active duty.  They also show that he was kicked in the lower legs and suffered contusions during active duty.  However, there was no right leg disability diagnosed at the time of his separation examination in December 1996.  

VA treatment records, but they are negative for any evidence of a diagnosis of a right leg disability.

On VA examination in July 2010, the Veteran reported that his claimed right leg disability had gotten progressively worse since service.  On physical examination, there was no evidence of bone abnormality or active signs of infection.  The examiner concluded that there was no objective evidence of a right leg condition, other than the right hip and right knee conditions.  

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran is competent to report that he was diagnosed and treated for a right leg condition in service and that he has continued to experience symptoms of the disorder since his discharge.  However, a right leg disability, other than right knee patellofemoral syndrome, has not been shown during the current appeal period.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet App 282 (1999).  In the absence of a current disability, the claim of entitlement to service connection for a right leg disability must be denied.




Ulcers

The evidence of record, including service treatment records and post-service VA treatment records are negative for any complaints, treatment or a diagnosis related to ulcers during or after service.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007). 

To the extent that the Veteran asserts that he has a current diagnosis of ulcers, the Board finds that he is not competent to diagnose an ulcer.  Moreover, pertinent VA examination in July 2010 did not result in a diagnosis of ulcers.  The diagnosis of such a condition is a complex matter.  To determine the exact nature of an ulcer requires education and training, potential application of clinical testing, and the knowledge and ability to interpret the symptoms and any test results to determine the correct nature of the disability.  The Veteran has no such training.  Thus, his assertions as to diagnosis of his current condition are not competent and are not entitled to greater weight than the diagnoses provided by the July 2010 VA examiner.  Given the complexity of diagnosing an ulcer, the Board also finds that the Veteran is not competent to provide a nexus between any current symptoms of ulcers and his period of active service.

The Board notes that, the VA is not required to go on a fishing expedition for evidence.  It is the claimant's responsibility to properly identify pertinent evidence so that VA may assist her in supporting his claim.  The VA's 'duty' is just what it states, a duty to assist, not a duty to prove a claim with the claimant only in a passive role.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1993).  Nor is the VA required to search for evidence which, even if obtained, would make no difference in the result.  See Colvin v. Derwinski, 1 Vet. App. at 174.  In short, the 'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).

In the absence of a current disability, the Board finds that service connection for an ulcer is not warranted.

Hemorrhoids

Service treatment record show that the Veteran complained of rectal burning and was diagnosed with hemorrhoids.

VA treatment records show reports of a history of hemorrhoids, but no current treatment for hemorrhoids.

On VA examination in July 2010, the Veteran reported that during active duty, he went to the clinic for pain and they "cut the clot out."  He complained of continued bleeding and feeling like his "whole intestines are coming out."  He also reported anal itching, burning, pain and swelling.  He indicated that he had not reported his symptoms to his doctor.  The Veteran declined a physical examination for hemorrhoids, stating that he did not have hemorrhoids at that time.  As such, the examiner concluded that there was no objective evidence of hemorrhoids.

As noted above, service connection requires a showing of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A current disability is shown if the claimed condition is demonstrated at the time of the claim or while the claim is pending.  McClain v. Nicholson, 21 Vet App 319 (2007). 

The Veteran is competent to report that he was diagnosed and treated for hemorrhoids in service and that he has continued to experience symptoms of the disorder since his discharge.  However, hemorrhoids have not been shown during the current appeal period.  In fact, the Veteran denied that he currently had hemorrhoids during his VA examination in 2010 and treatment records do not show that he has been treated for the disorder since that time.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

In the absence of a current disability, the claim of entitlement to service connection for hemorrhoids is denied.


ORDER

Service connection for a right leg disability is denied.

Service connection for ulcers is denied.

Service connection for hemorrhoids is denied.


REMAND

VA must make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103 (West 2014); 38 C.F.R. § 3.159 (c), 
(d) (2015).  The duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4) (2015).

Degenerative Disc Disease Cervical Spine

Service treatment records show that the Veteran was treated for neck pain in service, which was assessed as possible pinched nerves.

VA treatment records show that the Veteran has complained of neck pain.

On VA examination in July 2010, the Veteran reported severe, constant, daily spinal pain, located from the base of the neck to the shoulder blades.  He also complained of spinal stiffness, weakness and decreased motion, but denied any fatigue, spasm or incapacitating episodes requiring physician-prescribed bed rest in the past 12 months.  Upon physical examination, posture and head position were normal and there were no abnormal spmal curvatures.  Examination of the cervical sacrospinalis muscles showed no spasm, atrophy guarding of movement, tenderness or weakness.  All motor/strength reflex and sensory test results were normal.  Range of motion measurements were: flexion full to 45 degrees, extension to 40 degrees, left lateral flexion to 40 degrees, right lateral flexion to 42 degrees, left lateral rotation to 50 degrees, and right lateral rotation to 60 degrees.  The examiner noted no objective evidence of pain on motion and no additional limitation of motion with repetitive use.  

The examiner diagnosed degenerative disc disease, cervical spine, but opined that it is less likely as not caused by or a result of the condition experienced during service, as service treatment records show only one complaint of neck pain in 1989 and a diagnosis of pinched nerves.  The examiner further noted that there were no complaints of neck pain upon separation and the post-service medical evidence is silent for any mention of a neck condition until 1999, so chronicity of treatment has not been established.  The Board finds that this opinion is inadequate for evaluation purposes.

The Board notes that initially, the examiner opined that, as there was no evidence of a cervical spine disability at the time of the Veteran's discharge from service, and no treatment for many years thereafter, the Veteran's currently diagnosed cervical spine disability is not related to his documented in-service neck complaints.  However, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2015).  The July 2010 examiner did not provide an adequate opinion as to whether the cervical spine/neck disability identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board also finds that examiner's opinion inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the circumstances surrounding his in-service neck injury, and the onset and nature of his cervical spine symptoms.  The Veteran's reports therefore provide competent and credible evidence of a cervical spine/neck injury during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of neck symptoms in service. 

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current cervical spine disability is necessary.  
See 38 C.F.R. § 4.2 (2015).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his cervical spine disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Low Back Disability

The Veteran reports that he injured his low back and right hip during a motor vehicle accident while on active duty in Saudi Arabia in 1991.  Service treatment records show that the Veteran reported low back pain during active duty.  He also reported recurrent lower back pain during a Medical Evaluation Board proceeding in May 1995 and during his separation examination in December 1996.  However, he was never diagnosed with a chronic low back disability.

VA treatment records do not show treatment for low back problems.

A July 2010 VA spine examination was normal for the lumbar spine.

During VA examination in September 2012, the examiner diagnosed the Veteran with a lumbosacral strain, but noted that there was no objective evidence of a "chronic lower back condition."  The examiner opined that the lumbar strain was not caused by or a result of the low back pain complaints during active duty.  His rationale, which is confusing, was that the spine examination during service was normal, there is no evidence of the claimed low back condition in service or shortly after discharge, lumbar strain was diagnosed many years after discharge, and there was no objective evidence of a chronic low back condition during the September 2012 examination.

The Board also finds that this opinion is inadequate for evaluation purposes.  As noted above, it is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2015).  The September 2012 examiner did not provide an adequate opinion as to whether the low back disability identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board also finds that examiner's opinion inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

Furthermore, the examiner diagnosed the Veteran with a low back disability, namely, a lumbar strain.  Therefore, the examiner's insistence that the Veteran does not have a "chronic lower back condition" and therefore, an opinion on the etiology of the condition is not indicated, is nonsensical.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current low back disability is necessary.  See 38 C.F.R. § 4.2 (2015).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his low back disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Right Hip Strain

Service treatment records show that the Veteran dislocated his right hip in Saudi Arabia when he was broadsided by a truck.  The assessment at that time was rule out right hip degenerative joint disease vs. old fracture.  

VA treatment records show that the Veteran has been treated for right hip pain and assessed as having possible right hip arthritis.

On VA examination in July 2010, the Veteran was diagnosed with a right hip strain, but the examiner opined that it is less likely than not that the condition was caused by or a result of the condition experienced on active duty, as service treatment records show only one complaint of right hip pain; there were no complaints of right hip pain at the time of separation from service; and post-service records are silent for any mention of a right hip condition until 2009, so chronicity has not been established.

Essentially, the examiner opined that, as there was no evidence of a right hip disability at the time of the Veteran's discharge from service, and no treatment for many years thereafter, the Veteran's currently diagnosed right hip disability is not related to his documented in-service right hip complaints.  However, this position is inaccurate.  It is symptoms and not treatment that must be considered when rendering an opinion as to the etiology between a current condition and events in service.  Additionally, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2015).  The July 2010 examiner did not provide an adequate opinion as to whether the right hip disability identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board also finds that examiner's opinion inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the circumstances surrounding his in-service right hip injury, and the onset and nature of his right hip symptoms.  The Veteran's reports also provide competent and credible evidence of a right hip injury during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of right hip problems in service. 

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current right hip disability is necessary.  
See 38 C.F.R. § 4.2 (2015).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his right hip disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Right Knee Patellofemoral Syndrome

With regard to the right knee disability, service treatment records show that the Veteran reported right knee pain and swelling.  No diagnosis was provided, but swelling was noted and he was prescribed Naprosyn.  VA treatment records show reports of right knee pain in service, but they are negative for any evidence of treatment for the right knee.

On VA examination in July 2010, the Veteran complained of right knee pain, stiffness, weakness and tenderness, but denied any deformity, giving way, locking
episodes, instability, incoordination, decreased speed of joint motion, effusions, flare-ups of joint disease, or episodes of dislocation or subluxation.  Upon physical examination, the examiner noted crepitus, but no bumps consistent with Osgood Schlatter's disease, no mass behind the knee and no clicks/snaps, grinding, instability, no patellar abnormality, and no meniscus abnormality, or abnormal tendons or bursae.  Range of motion measurements were: flexion full to 140 degrees and extension full to 0 degrees.  The examiner noted no objective evidence of pain on motion and no additional limitation of motion with repetitive use.  

The examiner provided a diagnosis of right knee patellofemoral pain syndrome, but opined it is less likely as not caused by or a result of the Veteran's complaints of right knee pain in service because although there were two separate complaints of right knee pain in service, there were no complaints of right knee pain upon separation and the medical records are silent for any mention of a right knee condition since 1990, as such, chronicity has not been established.  The Board finds that this opinion is inadequate for evaluation purposes.

First of all, service connection is possible for disabilities first identified after service.  38 C.F.R. § 3.303 (d) (2015).  The July 2010 examiner did not provide an adequate opinion as to whether the right knee disability identified after service was related to a disease or injury in service or to the Veteran's reported continuous symptomatology.  The absence of documented treatment in service or thereafter is not fatal to a service connection claim, and the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board also finds that examiner's opinion inadequate because it is based on the absence of post-service treatment and does not consider the Veteran's lay statements regarding continuity of symptomatology.  A medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history.  Dalton v. Peake, 21 Vet. App. 23 (2007).

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  To be adequate, an examination must take into account an accurate history.  Nieves-Rodriguez v. Nicholson, 22 Vet. App. 295 (2008).  As the examiner did not consider all of the Veteran's history or complaints, his negative opinion is inadequate for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran is competent to report the circumstances surrounding his in-service right knee injury, and the onset and nature of his right knee symptoms.  The Veteran's reports provide competent and credible evidence of a right knee injury during active military duty and a continuity of symptoms since.  Furthermore, his reports are supported by the documentation of right knee problems in service. 

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's current right knee disability is necessary.  
See 38 C.F.R. § 4.2 (2015).  In rendering the new opinion, the examiner should consider the Veteran's statements regarding the occurrence of his right knee disability, in addition to his statements regarding the continuity of symptomatology.  Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

Residuals, Fracture of Right Elbow

Service treatment records show that the Veteran suffered a right elbow dislocation and chip fracture while in service and underwent surgical correction.

VA treatment records show a history of right elbow surgery.

On VA examination in July 2010, the examiner diagnosed the Veteran with residuals, fracture of the right elbow, and opined that the Veteran's current symptoms are most likely caused by or a result of the Veteran's right elbow injury during active duty.  However, the only symptom reported during the examination by the Veteran was pain.  Furthermore, the examiner stated that a more precise diagnosis could not be rendered, as there was no objective data to support a more definitive diagnosis.  Pain without a diagnosed or identifiable underlying malady or condition, does not constitute a "disability" for which service connection may be granted).  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  The record is unclear as to whether the Veteran has any other current residuals of the in-service right elbow fracture.

Based on the foregoing, the Board finds that remand is required in order to obtain a medical examination with opinion addressing the nature of any current residuals of the in-service right elbow fracture. 

The Veteran is advised that it is his responsibility to report for the examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Then, afford the Veteran a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed cervical spine disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed cervical spine disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service, to include his documented neck pain and pinched nerves in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

3.  Then, afford the Veteran a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed low back disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed low back disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service, to include his documented neck pain and pinched nerves in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

4.  Then, afford the Veteran a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed right hip disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed right hip disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service, to include his documented right hip injury and right hip pain in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

5.  Then, afford the Veteran a VA spine examination with an appropriate expert to determine the nature and etiology of his claimed right leg/knee disability.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed right leg/knee disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service, to include his documented right knee injury and right knee pain in service.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 
If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  Then, afford the Veteran a VA examination with an appropriate expert to determine the nature of any current residuals of the in-service right elbow fracture.  The claims folder should be made available to the examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

The examiner is requested to provide the following opinion: 

Does the Veteran have any current residuals of his in-service right elbow fracture?  If so, please list such residuals and any diagnosis or diagnoses associated with such residuals.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

7.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence. 

8.  If any benefit sought on appeal is not granted, the AOJ should issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


